RADER, Circuit Judge.

ORDER

Cytologix Corporation and Ventana Medical Systems, Inc. jointly move to stay the briefing schedules in 04-1312, -1313.
The parties filed the first two notices of appeal, 04-1312, -1313, before entry of the district court’s permanent injunction and the latter two appeals, 04-1353, -1354, after entry of the permanent injunction. At the time the motion to stay was filed, the latter two appeals had not been docketed and the parties requested that we stay the briefing schedule in the earlier appeals until proper appeals were filed. Now that the latter two timely filed appeals have been docketed, there is no reason to stay the earlier appeals, which were prematurely filed.
Accordingly,
IT IS ORDERED THAT:
(1) The motion to stay the briefing schedule is denied as moot.
(2) Appeals 04-1312, -1313 are dismissed. The parties shall bear their own costs in those appeals.
(3) The revised official captions are reflected above.